Case 5:14-cV-00509-C.]S-I\/|WP Document 125 Filed 01/31/19 Page 1 of 4

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

Sheila K. Ben, Esq., as Court Appointed Guardian of the
Property of JANE DOE, (an infant proceeding under an
assumed name), an Infant under the Age of 14,

 

 

Plaintl`ff, CASE NO. 5:14-CV-037O (CJS)
vs. Action No. 1
THE UNITED STATES OF AMERICA,
Defendcmts.
QR_DE_R

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

SUSAN DOE, (a Guardian and Executrix proceeding
Under an assumed name) as Executrix of the Estate of
Lori A. Bresnahan, Decedent,

Plaintiff, CASE NO. 5:14-CV-509 (CJS)
vs. Action No. 2

THE UNITED STATES OF AMERICA,
Defendam‘s.

 

 

The petitioners in the above-entitled consolidated matters, having duly come before this
Court seeking settlement of the above-entitled consolidated actions as against the Defendant, the
United States of America, and said petitions having duly come on to be heard before this Court,

NOW, upon the Notice of Motion of Plaintiff Doe, Declaration of Michelle Rudderow,
Esq. With exhibits dated November 26, 2018 and Declaration of Plaintiff Susan Doe as the
Executrix of the Estate of Lori Bresnahan, decedent sworn to the 26th day of November, 201 8;
along with the Declaration of John C. Cherundolo, Esq. dated November 19, 2018, With exhibits

and the Declaration of Sheila Ben, Esq. dated November l6, 2018, and upon all other actions and

Case 5:14-cV-00509-C.]S-I\/|WP Document 125 Filed 01/31/19 Page 2 of 4

proceedings heretofore herein had, and this Court having had due deliberations hereon, it is
hereby

ORDERED that the above-entitled matter be, and the same hereby is, settled as against
the Defendant, the United States of America, upon the payment by said Defendant in the amount
of Five Million Dollars and No Cents ($5,0()0,000.00), which this Court finds to be fair and
reasonable under the circumstances, and in the best interest of the Estate and Infant Child herein;
and it is further

ORDERED the attorneys for the plaintiffs in the above-named actions, shall be entitled
to recoup all of the costs and expenses that have been incurred to date with regard to the
prosecution of this matter, in the total amount of Seventeen Thousand, three hundred fifty-one d
dollars and no cents ($l7,351./0€3l) which said amount is hereby deemed to be fair and reasonable
under the circumstances by this Court and necessarily paid for purposes of obtaining a
reasonable settlement in this matter; and that said attorneys and law firms shall be entitled to full
reimbursement of the aforesaid amounts as respectively paid by each law firm ($l4,286.9l to
Williams & Rudderow, PLLC and $3,064.52 to the Cherundolo Law Firm); and it is further

ORDERED that the plaintiffs’ request for legal fees to be paid to the law firms in this
matter in the total amount of One Million Two Hundred Forty-Five Thousand Six Hundred
Sixty-Two Dollars and Fourteen Cents ($1,245,662.14) be, and the same hereby is, in all
respects, approved and found to be fair and reasonable under the circumstances, and duly earned
by the aforesaid law firms in the prosecution of this case; and it is further

ORDERED that from the aforesaid approved legal fees, that the law firm of Williams
and Rudderow, PLLC receive 50 percent of the aforesaid fees in the amount of Six Hundred

Twenty-Two Thousand Eight Hundred Thirty-One Dollars and Seven Cents ($622,831.07) and

Case 5:14-cV-OO509-C.]S-I\/|WP Document 125 Filed 01/31/19 Page 3 of 4

the Cherundolo Law Firm, PLLC receive 50 percent of the aforesaid fees in the amount of Six
Hundred Twenty-Two Thousand Eight Hundred Thirty-One Dollars and Seven Cents
($622,831.07), said amounts being deemed fair and reasonable by the Court; and it is hereby
further;

ORDERED that from the amount to be expended or paid to the Cherundolo Law Firrn
for legal fees, that 50 percent of that amount be paid to the law firm of Ben and Ben in the
amount of Three Hundred Eleven Thousand F our Hundred Fifteen Dollars and 53/54 cents
($31 1,415.53/54) pursuant to the retainer agreement of representation in this matter, said
amounts being deemed fair and reasonable under the circumstances; and it is further

EREEFEE] ]EEI U.l§ l iii .H..FF iemed@
structured settlenrent eonsnltant to enter into any necessary fee agreements with Defendant’s-

ORDERED that in the alternative to the preceding paragraph, the remaining proceeds

 

payable from the gross settlement amount of Three Million Seven Hundred Thirty-Six Thousand
Nine Hundred Eighty-Six Dollars and Forty-Three Cents ($3,736,986.43) shall be paid into an
already existing and court approved Trust for the sole benefit of Jane Doe, and otherwise to be
used by the Trust for the benefit of the infant child, the beneficiary of the aforesaid trust, .
pursuant to the terms and conditions of said trust; and it is further

ORDERED that each, any, and all of the aforesaid law firms, parties hereto, including
Sheila Ben, as guardian of the property of Jane Doe and Susan Doe, as the Executrix of the
Estate and Guardian of Jane Doe, and the same hereby are, granted and charged with the right,

power, and authority to si gn, execute, and deliver any such documents as may be necessary

Case 5:14-cV-OO509-C.]S-I\/|WP Document 125 Filed 01/31/19 Page 4 of 4

under the circumstances so as to provide full and final effectuation of this settlement; and it is
further

ORDERED that upon the final payment of the funds as hereinabove set forth, the action
against the Defendants, United States of America, be dismissed, and that a stipulation of
discontinuance and general release, in forms to be agreed upon by counsel for the parties, be
provided to such defendants by Sheila Ben, Esq., Susan Doe, both on behalf of the infant child
and on behalf of the Estate of Lori Bresnahan; and it is further

ORDERED that upon such payment of the aforesaid sums, the plaintiffs herein shall
release, and forever discharge and otherwise resolve all claims against the Defendant, United
States of America; and it is further

ORDERED that upon receipt of the releases, agreements, stipulations of discontinuance,
and all other appropriate closing documents, the Defendant, United States of America, Shall pay
the amount of Five Million Dollars and No Cents ($5,000,000.00) toward the settlement within
twenty-one (21) days of this Court Order; and it is further

ORDERED that upon payment of the aforesaid sum, and upon the distribution of fees,
expenses, and net settlement proceeds herein, this matter shall be deemed to be settled and
resolved, and the action against the United States of America shall be dismissed in its entirety;
and it is further

ORDERED that the plaintiffs are hereby granted authority to settle and resolve all

actions against the Defendant, United States of America.

DATED= lasted 2018 Q/ltn/i£s\ blm rtt:lt,eacf

Hon. Charles J. Si(rzjgusa /
.\j

